Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   AMERICA 2030 CAPITAL LIMITED,

           Plaintiff,

                    v.                                            C.A. No. ____________
   JOHN DOE & FACEBOOK, INC.,                                  JURY TRIAL DEMANDED
           Defendant.




         COMPLAINT FOR DEFAMATION AND COPYRIGHT INFRINGEMENT

  Plaintiff, AMERICA 2030 (“Plaintiff”) hereby files this Complaint against JOHN DOE as
  fictitious name for the unknown author of the content on the content provider and publisher’s
  website owned by the Company FACEBOOK, INC. (“Defendant Facebook”) for Defamation,
  Defamation Per Se and Defamation by Implication. This is also an action for copyright
  infringement arising under the Patent Laws of the United States of America, 35 U.S.C. § 1 et seq.
  This suit is brought against the author of the action. However, since the content provider Facebook
  does not provide for the content provider and publisher’s identity, the action is brought against the
  anonymous person under the fictitious name JOHN DOE. Since Facebook is the publisher of such
  content, this action is served against Facebook for publishing such defamatory content on their
  platform. In a recent court case, Facebook defended itself against allegations of fraud from
  Six4Three by citing themselves as a “publisher.” Sonal Mehta, a lawyer for Facebook, said in court
  “The publisher discretion is a free speech right irrespective of what technological means is used.
  A newspaper has a publisher function whether they are doing it on their website, in a printed copy
  or through the news alerts.” Facebook is notorious for being both a content provider and publisher
  of fake news campaigns. One example being the Cambridge Analytica Scandal, which revealed
  that Cambridge       Analytica had     harvested     the    personal    data     of   millions     of
  people's Facebook profiles without their consent and used it for political advertising purposes.
  Further, the European Union (“EU’) has provided evidence of “coordinated inauthentic behavior”
  on online platforms ahead of the European Parliament elections in May. The EU said it found
  “continued and sustained disinformation activity” by sources on the Facebook platform. Further,
  the EU officials said Facebook should “step up their efforts” in fighting fake news, since they are
  a publisher of such news. In a joint statement and report, the EU reported evidence of “coordinated
  inauthentic behavior” such as bots and fake accounts trying spread divisive content on online
  platforms such as Facebook. The EU added it found “continued and sustained disinformation
  activity” by sources on the Facebook platform. Facebook agreed to an EU “Code of Practice on
  Disinformation” in 2018, making commitments to submit monthly reports on their efforts to
  remove fake news ahead of the election. Facebook likes fake news and to sensationalize content
  for it brings readers. Facebook has a habitual problem of telling the public and law makers that it
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 2 of 17




  wants to combat fake news but on the other hand does nothing to remove or police such content,
  which is further evidence Facebook is considered a publisher of defamatory information.
                                  JURISDICTION AND VENUE

  1. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 under
  diversity of citizenship. The parties are citizens of different states and the amount in controversy
  exceeds $75,000.

  2. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as this is the judicial district in which a
  substantial part of the events or omissions giving rise to the claim occurred.

  3. The claims asserted herein arise under and pursuant to 15 U.S.C. §1125; the Court has
  supplemental jurisdiction over Plaintiff's related claims arising under state and local law pursuant
  to 28 U.S.C. § 1367(a).

  4. This action arises out of' violations of the United States Trademark Act of 1946, as amended
  (the “Lanham Act''), 15 U.S.C. §§ 1051 ff, and the United States Copyright Act of 1976, Title 17
  U.S.C. chapters 1 through 8 and 10 through 12. Thus, this Court also has subject matter jurisdiction
  under 28 U.S.C. §1331.

                                           THE PARTIES

  5. Plaintiff AMERICA 2030 at all times material and relevant hereto, is a Corporation in good
  standing formed in Colorado whose Registered Agent is located in Colorado Springs, El Paso
  County, State of Colorado. Plaintiffs are general purpose corporations and therefore do not have
  any higher duty or knowledge, other than that which a general-purpose corporation would have.
  Plaintiffs are part of a global consortium of mergers and acquisitions companies, in which
  one specialty includes securities lending.

  6. Defendant Facebook is a corporation incorporated in the state of Delaware. Facebook does
  substantial business in all 50 states, including Florida and in this district. This suit is brought
  against the author of the action. However, since the content provider and publisher Facebook does
  not provide for the content provider’s identity, the action is brought against the anonymous person
  under the fictitious name JOHN DOE. Since Facebook is the publisher of such content, this action
  is served against Facebook for publishing such defamatory content on their platform. Facebook
  has a current market capitalization of 524 Billion U.S. dollars.
                                             STANDING

  7. Plaintiff has standing to bring this action because he has been directly affected, victimized and
  severely damaged by the unlawful conduct complained herein. The Company injuries are
  proximately related to the conduct of Defendant Facebook. This suit is brought against the author
  of the action. However, since the content provider and publisher Facebook does not provide for
  the content provider’s identity, the action is brought against the anonymous person under the
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 3 of 17




  fictitious name JOHN DOE. Since Facebook is the publisher of such content, this action is served
  against Facebook for publishing such defamatory content on their platform.
                                                FACTS

  8. Plaintiff operates a well-known business around the world.

  9. Plaintiff engages in the business of stock loans.

  10. Plaintiff has long maintained a page on Defendant Facebook’s platform, where he engaged
  with fans and promoted his work.

  11. The Facebook page “@valsklarov” appeared on Facebook platform providing in relevant part
  “AMERICA 2030 and his company are only concerned with manipulating people and stealing
  their hard-earned money.” The exact page is provided in Exhibit A of this complaint. This suit is
  brought against the author of the action. However, since the content provider Facebook does not
  provide for the content provider’s identity, the action is brought against the anonymous person
  under the fictitious name JOHN DOE. Since Facebook is the publisher of such content, this action
  is served against Facebook for publishing such defamatory content on their platform.


  12. According to Defendant Facebook’s own posted Community Standards, “Dangerous
  Individuals and Organizations” are defined as “organizations or individuals involved in the
  following: Terrorist activity, Organized hate, Mass or serial murder, Human trafficking, [or]
  Organized violence or criminal activity.

  13. Such a statement as “AMERICA 2030 and his company are only concerned with manipulating
  people and stealing their hard-earned money” should be flagged by Facebook content moderators
  or the Facebook platform itself. In a recent court case, Facebook defended itself against allegations
  of fraud from Six4Three by citing themselves as a “publisher.” Sonal Mehta, a lawyer for
  Facebook, said in court “The publisher discretion is a free speech right irrespective of what
  technological means is used. A newspaper has a publisher function whether they are doing it on
  their website, in a printed copy or through the news alerts.” Facebook is notorious for being both
  a content provider and publisher of fake news campaigns. One example being the Cambridge
  Analytica Scandal, which revealed that Cambridge Analytica had harvested the personal data of
  millions of people's Facebook profiles without their consent and used it for political advertising
  purposes. Further, the European Union (“EU’) has provided evidence of “coordinated inauthentic
  behavior” on online platforms ahead of the European Parliament elections in May. The EU said it
  found “continued and sustained disinformation activity” by sources on the Facebook platform.
  Further, the EU officials said Facebook should “step up their efforts” in fighting fake news, since
  they are a publisher of such news. In a joint statement and report, the EU reported evidence of
  “coordinated inauthentic behavior” such as bots and fake accounts trying spread divisive content
  on online platforms such as Facebook. The EU added it found “continued and sustained
  disinformation activity” by sources on the Facebook platform. Facebook agreed to an EU “Code
  of Practice on Disinformation” in 2018, making commitments to submit monthly reports on their
  efforts to remove fake news ahead of the election. Facebook likes fake news and to sensationalize
  content for it brings readers. Facebook has a habitual problem of telling the public and law makers
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 4 of 17




  that it wants to combat fake news but on the other hand does nothing to remove or police such
  content, which is further evidence Facebook is considered a publisher of defamatory information.

                                     FIRST CAUSE OF ACTION
                                            Lanham Act

  14. Plaintiff re-alleges and incorporates by reference the allegations in the preceding paragraphs
  of the Complaint as if fully set forth herein.

  15. The Plaintiff’s trademarks and names for “America 2030 Capital Limited” are protected by the
  Lanham Act and any content provider that keeps such information on their website is in violation
  of the act.

  16. As described above, Defendants have used Plaintiff’s name and persona by advertising and
  representing that the information on Facebook’s page were true, when in fact, they were not.

  17. In addition, Facebook has, with knowledge, induced, caused or materially contributed to the
  infringing conduct, by unreasonably delaying in removing the contents provided in Exhibit A
  despite notification of its existence and the harm that was occurring, and Facebook was put on
  notice by way of written letter.

  18. Defendants’ actions as described herein are in direct violation of Section 43(a) of the Lanham
  Act (15 U.S.C. §1125).

  19. As a direct and proximate result of Defendants’ actions as stated herein, Plaintiff has suffered
  significant damage to reputation. Further, Plaintiff is entitled to enhanced damages as a result of
  Defendants’ malicious actions described above.

  20. The acts of Defendants are believed to be willful and accordingly, Plaintiff is entitled to receive
  treble damages as a result of Defendants' actions. Similarly, this is an exceptional case, warranting
  an award of attorneys’ fees to Plaintiff in an amount to be proven at trial.

  21. As a direct and proximate result of said wrongful conduct by Defendants, Plaintiff has suffered
  damages in an amount to be proven at trial.

  22. Unless Defendants are preliminarily and permanently enjoined from deleting the information
  from the Fake account on Facebook, Plaintiff will be irreparably harmed in a manner in which he
  cannot be adequately compensated in money damages. Plaintiff accordingly also seeks injunctive
  relief against Defendants.

  23. The images that the Plaintiff seeks to have removed from the Defendants' websites by way of
  this lawsuit were kept on the Plaintiff’s website. Accordingly, Plaintiff owns the copyright in such
  images. Indeed, it is evident on the face of the images that the photographs were taken by the
  Plaintiff herself.
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 5 of 17




  24. While section 43(a)(1)(A) of the Lanham Act protects against customer confusion regarding
  the source of artists' works, section 43(a)(1)(B) protects against third parties misrepresenting
  artists' works through commercial activity

  25. The elements of a false endorsement claim under the Lanham Act are that the defendant, (1)
  in commerce, (2) made a false or misleading representation of fact (3) in connection with goods
  or services (4) that is likely to cause consumer confusion as to the origin, sponsorship, or approval
  of the goods or services. Lanham Trade-Mark Act, § 43(a)(1), 15 U.S.C.A. § 1125(a)(1). Roberts
  v. Bliss, 229 F. Supp. 3d 240 (S.D.N.Y. 2017)

  26. Elements of a false endorsement claim under the Lanham Act are that (1) the defendants have
  a protectable trademark, and (2) a likelihood of confusion will exist as to the origin of the plaintiff's
  products. Lanham Act, § 43(a), 15 U.S.C.A. § 1125(a). All Star Championship Racing, Inc. v.
  O'Reilly Auto. Stores, Inc., 940 F. Supp. 2d 850 (C.D. Ill. 2013)

  27. To prevail on a claim for trademark infringement and unfair competition under the Lanham
  Act, a plaintiff must establish the following three elements: 1) that the mark is valid and legally
  protectable; 2) that the plaintiff owns the mark; and 3) that the defendant's use of the mark is likely
  to cause confusion. Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 711 (3d Cir. 2004). Steer
  Mach. Tool & Die Corp. v. SS Niles Bottle Stoppers, LLC, 331 F. Supp. 3d 429, 432 (M.D. Pa.
  2018).

  28. To succeed on a trademark infringement or an unfair competition claim under the Lanham Act,
  a plaintiff must prove that: (1) the plaintiff's mark is entitled to protection, and (2) defendant's use
  of the allegedly infringing mark would likely cause confusion with the plaintiff's mark. Lanham
  Trade-Mark Act, § 1 et seq., 15 U.S.C.A. § 1051 et seq. CSL Silicones, Inc. v. Midsun Grp. Inc.,
  301 F. Supp. 3d 328 (D. Conn. 2018)

  29. Here, the Defendants are in direct violation of the Lanham Act by allowing the contents from
  Exhibit A of this filing remain on their website, which is in direct violation of both Plaintiff’s
  trademark rights and the community guidelines of the company themselves.

                                    SECOND CAUSE OF ACTION
                                           Defamation

  30. Plaintiff re-alleges and incorporates by reference the allegations in the preceding paragraphs
  of the Complaint as if fully set forth herein.

   31. Defamatory material about a Colorado entity placed on the Web and accessible in
  Colorado constitutes an “electronic communication into Florida” when the material is
  accessed (or “published”) in Colorado. In the context of the World Wide Web, given its
  pervasiveness, an alleged tortfeasor who posts allegedly defamatory material on a website
  has intentionally made the material almost instantly available everywhere the material is
  accessible. By posting allegedly defamatory material on the Web about a Colorado
  entity, the poster has directed the communication about a Colorado entity to readers
  worldwide, including potential readers within Florida. When the posting is then accessed by a
  third party in Colorado, the material has been
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 6 of 17




  “published” in Colorado and the poster has communicated the material “into” Colorado,
  thereby committing the tortious act of defamation within Florida. This interpretation is
  consistenttaken
  approach   with the
                  regarding other forms of communication. Internet Sols. Corp. v. Marshall, 39 So.
  3d 1201, 1214–15 (Fla. 2010).

  32. To create liability for common-law defamation, claimant must establish the following: (1) a
  false and defamatory statement, (2) unprivileged publication to a third party, (3) fault amounting
  at least to negligence on the part of the publisher, and (4) either actionability of the statement
  irrespective of special harm or the existence of special harm caused by the publication.
  Restatement (Second) of Torts § 558. In re Food Mgmt. Grp., LLC, 359 B.R. 543 (Bankr. S.D.N.Y.
  2007).

  33. The five elements of defamation under Louisiana law are: (1) defamatory words; (2)
  publication to a person other than the one defamed; (3) falsity; (4) malice; and (5) resulting injury.
  Hoffman v. Bailey, 257 F. Supp. 3d 801 (E.D. La. 2017).

  34. To create liability for common-law defamation, claimant must establish the following: (1) a
  false and defamatory statement, (2) unprivileged publication to a third party, (3) fault amounting
  at least to negligence on the part of the publisher, and (4) either actionability of the statement
  irrespective of special harm or the existence of special harm caused by the publication.
  Restatement (Second) of Torts § 558. In re Food Mgmt. Grp., LLC, 359 B.R. 543 (Bankr. S.D.N.Y.
  2007).

  35. If a court determines that the words at issue in a defamation claim under Louisiana law are not
  objectively capable of having a defamatory meaning, then a plaintiff's claim is not actionable and
  may be dismissed on a defendant's summary judgment. Hoffman v. Bailey, 257 F. Supp. 3d 801
  (E.D. La. 2017)

  36. Elements of defamation claim include (1) false and defamatory statement concerning another,
  (2) unprivileged publication to a third party, (3) fault amounting at least to negligence on part of
  publisher, and (4) either actionability of statement irrespective of special harm or existence of
  special harm caused by publication. Restatement (Second) of Torts § 558. Thomas v. Jacksonville
  Television, Inc., 699 So. 2d 800 (Fla. Dist. Ct. App. 1997).

  37. The elements of a claim for defamation are as follows: “(1) publication; (2) falsity; (3) actor
  must act with knowledge or reckless disregard as to the falsity on a matter concerning a public
  official, or at least negligently on a matter concerning a private person; (4) actual damages; and
  (5) statement must be defamatory.” Jews for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1106 (Fla.2008).
  Internet Sols. Corp. v. Marshall, 39 So. 3d 1201, 1214 (Fla. 2010)

  38. Defendant Facebook published the malicious, false and defamatory statements that Plaintiff
  had promoted or engaged in violence and hate.

  39. Defendant Facebook published the malicious, false and defamatory statements that Plaintiff
  was a dangerous Corporation.
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 7 of 17




  40. This false and misleading statements were published with malice, as Defendant Facebook knew
  that they were false and misleading, or at a minimum acted and published with a reckless disregard
  for the truth.

  41. Plaintiff has been severely harmed and damaged by these and other false and misleading
  statements by Defendant Facebook, because they subjected him to hatred, distrust, ridicule,
  contempt, and disgrace, and the threat of severe bodily injury or death by those who are now led
  to believe that he is dangerous.

  42. Plaintiff has been severely damaged by these false and misleading statements because they
  damaged Plaintiff’s reputation and good will and severely harmed financially in her profession
  and business as a conservative investigative journalist, as well as personally.

  43. Everyone has a duty, especially when on notice. The fact that content providers and publishers
  have their own policies in place to montr content is because they already have recognized duty to
  be prudent and not to allow harmful content from being distirbuted. When content providers and
  publishers have recognized this, they acknowledge certain liability and certain duty. They arenot
  monitoring content because hy are Good Smartan., tey are doing so because they relaize that they
  have a duty to procet sociey and their readers from harm. For exmaple, when a food manufactor
  or a restruant opens for business, nowhere I sit written that their foods must not poison people.

  44. Further, courts have rules that various actions are not protected by free speech. When author
  is unknown and hides behind a fake provide, content provies have an obligation to monitor and
  edit the content to asses if it is in vioaltion of their own policies or can cause harm to others.

                                   THIRD CAUSE OF ACTION
                                       Defamation Per Se

  45. Plaintiff re-alleges and incorporates by reference the allegations in the preceding paragraphs
  of the Complaint as if fully set forth herein.

  46. If even one of the required elements of the defamation tort under Louisiana law is lacking, the
  cause of action fails Hoffman v. Bailey, 257 F. Supp. 3d 801 (E.D. La. 2017)

  47. Even if a plaintiff makes a prima facie showing of the essential elements of a defamation claim
  under Louisiana law, a defendant may prevail by showing either that: (1) the statement was true,
  as truth is an absolute defense to defamation claims under Louisiana law; or (2) that the statements
  were protected by an absolute or qualified privilege. Hoffman v. Bailey, 257 F. Supp. 3d 801 (E.D.
  La. 2017)

  48. Elements of defamation claim include (1) false and defamatory statement concerning another,
  (2) unprivileged publication to a third party, (3) fault amounting at least to negligence on part of
  publisher, and (4) either actionability of statement irrespective of special harm or existence of
  special harm caused by publication. Restatement (Second) of Torts § 558. Thomas v. Jacksonville
  Television, Inc., 699 So. 2d 800 (Fla. Dist. Ct. App. 1997).
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 8 of 17




  49. If a court determines that the words at issue in a defamation claim under Louisiana law are not
  objectively capable of having a defamatory meaning, then a plaintiff's claim is not actionable and
  may be dismissed on a defendant's summary judgment. Hoffman v. Bailey, 257 F. Supp. 3d 801
  (E.D. La. 2017).

  50. Defendant Facebook, as alleged herein, published numerous false, misleading and defamatory
  statements to severely harm and damage Plaintiff, which were republished widely elsewhere.
  Specifically, Defendant Facebook published in this district, nationally and internationally the
  falsity that Plaintiff is a “dangerous” Corporation that has engaged in discrimination.

  51. Under Law, “it is established…that an oral communication is actionable per se - that is,
  without a showing of special damage - if it imputes to another (a) criminal offense amounting to
  a felony, or (b) a presently existing venereal or other loathsome and communicable disease, or
  (c) conduct, characteristics or a condition incompatible with the proper exercise of his lawful
  business, trade, profession or office, or (d) the other being a woman, acts of unchastity.” Wolfson
  v. Kirk, 273 So. 2d 774, 777 (Fla. Dist. Ct. App. 1973)

  52. These false, misleading and defamatory statements were published in this district, domestically
  and internationally on the internet and elsewhere for the entire world to see and hear. Facebook is
  notorious for being both a content provider and publisher of fake news campaigns. One example
  being the Cambridge Analytica Scandal, which revealed that Cambridge Analytica had harvested
  the personal data of millions of people's Facebook profiles without their consent and used it for
  political advertising purposes. Further, the European Union (“EU’) has provided evidence of
  “coordinated inauthentic behavior” on online platforms ahead of the European Parliament
  elections in May. The EU said it found “continued and sustained disinformation activity” by
  sources on the Facebook platform. Further, the EU officials said Facebook should “step up their
  efforts” in fighting fake news, since they are a publisher of such news. In a joint statement and
  report, the EU reported evidence of “coordinated inauthentic behavior” such as bots and fake
  accounts trying spread divisive content on online platforms such as Facebook. The EU added it
  found “continued and sustained disinformation activity” by sources on the Facebook platform.
  Facebook agreed to an EU “Code of Practice on Disinformation” in 2018, making commitments
  to submit monthly reports on their efforts to remove fake news ahead of the election. Facebook
  likes fake news and to sensationalize content for it brings readers. Facebook has a habitual problem
  of telling the public and law makers that it wants to combat fake news but on the other hand does
  nothing to remove or police such content, which is further evidence Facebook is considered a
  publisher of defamatory information.

  53. Specifically, Defendant Facebook published false and misleading facts, inter alia, that
  Plaintiff’s conduct, characteristics or a condition is incompatible with the proper exercise of her
  lawful business, trade, profession or office as a journalist, as well as personally.

  54. These false and misleading statements were published with malice, as Defendant Facebook
  knew that they were false and misleading, and/or at a minimum acted and published with a reckless
  disregard for the truth.
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 9 of 17




  55. These false, misleading, and defamatory statements are defamatory per se because these false
  and misleading statements severely harmed and damaged Plaintiff in the Company’s profession
  and business as an investigative journalist, as they concern conduct and characteristics
  incompatible with being an investigative journalist, and personally. Damage is presumed by law
  when defamation per se is shown as alleged herein.

  56. A stock loan creditor’s reputation is paramount. Falsely labeling Plaintiff as “dangerous” and
  falsely accusing the Company of having engaged in hate and/or violence damages the Company’s
  good will and reputation, making it impossible for her to successfully continue her profession and
  also harms the Company personally as alleged herein.

                                   FOURTH CAUSE OF ACTION
                                     Defamation By Implication

  57. Plaintiff re-alleges and incorporates by reference the allegations in the preceding paragraphs
  of the Amended Complaint as if fully set forth herein.

  58. Defamation has the following five elements: (1) publication; (2) falsity; (3) actor must act with
  knowledge or reckless disregard as to the falsity on a matter concerning a public official, or at least
  negligently on a matter concerning a private person; (4) actual damages; and (5) statement must
  be defamatory. Restatement (Second) of Torts §§ 558B, 580A–580B. Jews For Jesus, Inc. v. Rapp,
  997 So. 2d 1098 (Fla. 2008).

  59. In defamation cases, the interest sought to be protected is the objective one of reputation, either
  economic, political, or personal, in the outside world. Jews For Jesus, Inc. v. Rapp, 997 So. 2d
  1098 (Fla. 2008).

  60. Doctrine of compelled self-defamation, pursuant to which publication element for defamation
  would be eliminated, was not recognized in state, and thus employee, who alleged that he was
  compelled by law to disclose to prospective employers her former employer's false reasons for her
  termination, which had been communicated by former employer to her alone, failed to satisfy
  publication element to state defamation claim against former employer. Valencia v. Citibank Int'l,
  728 So. 2d 330 (Fla. Dist. Ct. App. 1999)

  61. Defamation is not a question of the existence of some individual or individuals with views
  sufficiently peculiar to regard as derogatory what the vast majority of persons regard as innocent.
  Restatement (Second) of Torts § 559 cmt. e. Jews For Jesus, Inc. v. Rapp, 997 So. 2d 1098 (Fla.
  2008).

  62. Doctrine of compelled self-defamation, pursuant to which publication element for defamation
  would be eliminated, was not recognized in state, and thus employee, who alleged that she was
  compelled by law to disclose to prospective employers her former employer's false reasons for her
  termination, which had been communicated by former employer to her alone, failed to satisfy
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 10 of 17




  publication element to state defamation claim against former employer. Valencia v. Citibank Int'l,
  728 So. 2d 330 (Fla. Dist. Ct. App. 1999)
  63. Defendant Facebook published numerous false, misleading and defamatory statements about
  Plaintiff, as set forth in the preceding paragraphs.

  64. These false, misleading and defamatory statements were published on the internet and
  published and republished elsewhere in this district, nationally and internationally for the entire
  world to see and hear.

  65. These false and misleading statements were published with malice, as Defendant Facebook
  knew that they were false and misleading, and/or at a minimum acted with a reckless disregard for
  the truth.

  66. These statements created the false and misleading implication that Plaintiff has engaged in
  hate and/or violence as is a “dangerous” Corporation.

  67. Plaintiff has been severely harmed and damaged by these false and misleading statements
  because they subject him to hatred, distrust, ridicule, contempt, and disgrace, as well as put him
  life in danger by those who would seek to retaliate against him.

  68. Plaintiff has been damaged by these false and misleading statements because the statements
  severely harmed Plaintiff in him profession and business as an investigative journalist, as well as
  personally, as pled herein.

  69. Plaintiff has requested pursuant to Colorado law that these defamatory statements be
  retracted, an apology made and that he be reinstated on Facebook and Instagram. Defendant
  Facebook has arrogantly and unlawfully ignored this request and the defamation as pled herein is
  on-going and compounded each and every day.

                                   FIFTH CAUSE OF ACTION
                                     Breach of Fiduciary Duty

  70. Publisher’s and content providers and publishers have a fiduciary duty to not cause harm to
  those who use their platform and their own customers on the platform must be protected from
  defamation. Facebook has previously been exposed with fake pages and it is in the public interest
  and society to reduce the number of fake pages of distribution. Publishers have a duty to not cause
  harm to others, not to distribute false or malicious information at the expense of others and not to
  perpetrate fraud or harm.

  71. Directors of corporations, in fulfilling their managerial responsibilities, are charged with
  certain fiduciary duties. The primary duties are the duty of care and the duty of loyalty.

  72. The duty of care requires that directors inform themselves “prior to making a business decision,
  of all material information reasonably available to them.” Smith v. Van Gorkem, 488 A.2d 858
  (1985).
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 11 of 17




  73. Whether the directors were informed of all material information depends on the quality of the
  information, the advice available, and whether the directors had “sufficient opportunity to acquire
  knowledge concerning the problem before action.” Moran v. Household Intern., Inc., 490 A.2d
  1059 (1985).

  74. Moreover, a director may not simply accept the information presented. Rather, the director
  must assess the information with a “critical eye,” so as to protect the interests of the corporations
  and its stockholders. Smith v. Van Gorkem, 488 A.2d 858 (1985).

  75. The duty of loyalty means that all directors and officers of a corporation working in their
  capacities as corporate fiduciaries must act without personal economic conflict. As the Delaware
  Supreme Court explained in Guth v. Loft, 5 A.2d 503, 510 (Del. 1939), “Corporate officers and
  directors are not permitted to use their position of trust and confidence to further their private
  interest."

  76. Under the duty of good faith, a corporation's directors and officers must advance interests of
  the corporation and fulfill their duties without violating the law. In re The Walt Disney Co.
  Derivative Litig., 906 A.2d 27 (Del. 2006).

  77. Under the duty of confidentiality, a corporation's directors and officers must keep corporate
  information confidential and not disclose it for their own benefit. Guth v. Loft, Inc., 5 A.2d 503
  (Del. 1939).

  78. Under the duty of prudence, a trustee must administer a trust with a degree of care, skill, and
  caution that a prudent trustee would exercise. Amgen Inc. v. Harris, 577 U.S. __ (2016).

  79. This duty requires directors to act with “complete candor.” In certain circumstances, this
  requires the directors to disclose to the stockholders “all of the facts and circumstances” relevant
  to the directors’ decision. Amgen Inc. v. Harris, 577 U.S. __ (2016).

  80. Some courts have not required officers of a charity to abide by the same rules as corporate
  officers. For example, an officer may be allowed to deal in a manner financially advantageous to
  himself or herself, so long as the charity is not subject to any expense. This does not mean,
  however, that an officer of a charity is permitted to divert earning capacity of his charity to
  himself. Boston Athletic Assoc. v. Int’l Marathons, Inc., 392 Mass. 356 (1984); Samuel & Jessie
  Kenney Presbyterian Home v. State, 174 Wash. 19 (1933).

  81. Certain relationships impose fiduciary duties. For example, attorneys have a fiduciary duty to
  their client, a principal to his agent, a guardian to his ward, a priest to his parishioner, and a doctor
  to his patient. Fiduciary duty is imposed whenever confidence is reposed on one side in a
  contractual relationship, so as to allow that side to exert influence and dominance over the other.

  82. Here, Facebook makes profits based on readership, the more pages it has the more content, the
  higher the number of readers and profits Facebook generates. Facebook has previously been
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 12 of 17




  exposed with fake pages and it is in the public interest and public policy to reduce the number of
  fake pages of distribution. Publishers have a duty to not cause harm to others, not to distribute
  false or malicious information at the expense of others and not to perpetrate fraud or harm. Plaintiff
  has been defamed, his business has been extorted and the content provider has tortuously interfered
  with his profits.
                                   SIXTH CAUSE OF ACTION
                            Extortion, Tortious interference, Conspiracy

  83. Content providers and publishers may be held liable for extortion, tortious interference, and
  conspiracy to promote extortion, harassment, bullying, and doxing.
  84. The use of force, or the threat of force, to obtain money, something else of value, or services
  from a person is often known as the criminal offense of extortion. Many jurisdictions classify
  extortion as a “crime against property” or a theft-related offense, but the threat of harm to a person
  is an essential element of the offense. This could consist of physical harm, financial harm,
  destruction of property, or abuse of official power.

  85. The extortion statute defines the offense based on two elements, the alleged perpetrator’s
  objective and the means used, offers a good example of extortion’s legal definition. The statute
  prohibits a person (1) from obtaining someone else’s property or “an official act of a public
  officer;” (2) by wrongfully using force against the person, instilling fear of harm in the person, or
  acting “under color of official right.”

  86. Under federal law, the offense of extortion typically requires the use of interstate
  communications to make a threat. Threats to federal or foreign officials in order to obtain some
  sort of official benefit may also be prosecuted as extortion under federal law. Certain federal
  officials are subject to additional statutes of regulations regarding extortion, such as laws
  prohibiting customs officials from demanding additional fees at ports.

  87. An agreement between two or more people to commit an illegal act, along with an intent to
  achieve the agreement's goal. Most U.S. jurisdictions also require an overt act toward furthering
  the agreement. An overt act is a statutory requirement, not a constitutional one. See Whitfield v.
  United States, 453 U.S. 209 (2005). The illegal act is the conspiracy's "target offense."
  88. Tortious interference, in the common law of torts, occurs when one person intentionally
  damages someone else's contractual or business relationships with a third party causing economic
  harm.


  89. Here, Facebook makes profits based on readership, the more pages it has the more content, the
  higher the number of readers and profits Facebook generates. Facebook has previously been
  exposed with fake pages and it is in the public interest and public policy to reduce the number of
  fake pages of distribution. Publishers have a duty to not cause harm to others, not to distribute
  false or malicious information at the expense of others and not to perpetrate fraud or harm. Plaintiff
  has been defamed, his business has been extorted and the content provider has tortuously interfered
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 13 of 17




  with his profits. Thus, there is strong evidence the content provider engages in extortion, tortious
  interference, and conspiracy to promote extortion, harassment, bullying, and doxing to further
  increase their profits.
                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays for judgment against Defendant Facebook as follows:

  Awarding Plaintiff compensatory including actual, consequential, and incidental damages for
  malicious defamatory conduct as alleged herein in an amount to be determined at trial and in excess
  of $40,000,000 U.S. Dollars.

  Awarding punitive damages for Defendant Facebook’s malicious defamatory conduct based on
  the routine and accepted calculation of 5 percent of Facebook’s market capitalization of 524 Billion
  U.S. dollars. Thus, punitive damages are requested be awarded by the jury in an amount to exceed
  $ 26 Billion U.S. dollars, which amount of punitive damages are designed to sufficiently punish
  Defendant Facebook in order that its illegal conduct not reoccur.

  Awarding Plaintiff attorney’s fees and costs.

  Granting any such further relief as the Court deems appropriate including preliminary and
  permanent injunctive relief.
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 14 of 17




                           JURY TRIAL DEMANDED

  Dated: August 21, 2019

                                                                  /s/ Jaitegh Singh
                                                       Jaitegh Singh, Esq. #48585
                                                            Attorney for Plaintiffs
                                                           7424 S University Blvd
                                                                Ste E PMB 85099
                                                            Centennial, CO 80122
                                                                     212-687-2578
                                                               jt@jtsinghlaw.com
Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 15 of 17




                     EXHIBIT A:
         Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 16 of 17
8/21/2019                                                                   Val Sklarov - Home | Facebook

                                                                                                  Email or Phone                Password
                                                                                                                                                                 Log In
                                                                                                                                Forgot account?




Val Sklarov
@theValSklarov

 Home

 Posts
                                  Like        Share         Suggest Edits                                               Learn More                    Send Message
 Reviews

 Photos
                              Posts
 About                                                                                                                      No Rating Yet


 Community                                Val Sklarov
                                          August 16 at 9:17 AM ·
                                                                                                                   Why should you be aware of
  Create a Page
                                                                                                                   scammers like Val Sklarov?
                                                                                                                   Scammers like Val Sklarov are blood-
                                                                                                                   sucking parasites. They only seek to benefit
                                                                                                                   themselves at the e...

                                                                                                                   See More


                                                                                                                   Community                                       See All

                                                                                                                        111 people like this

                                                                                                                        112 people follow this


                                Val Sklarov updated their website address.                    Learn More           About                                           See All

                                                                                                                        Contact Val Sklarov on Messenger
                                                Like                   Comment                 Share
                                                                                                                        www.scamguard.com/val-sklarov

                                                                                                                        Public Figure
                                          Val Sklarov
                                          August 9 at 8:06 AM ·
                                                                                                                         Page Transparency                      See More
                                https://www.scamguard.com/val-sklarov/
                                #ValSklarov #america2030 #scammerexpose #scam #scammer #fraud                      Facebook is showing information to help you better
                                                                                                                   understand the purpose of a Page. See actions taken by
                                #theif #scammaster #scamming #scammeralert #alertscam #scamartist                  the people who manage and post content.
                                #conartist #moneyscammer #scamwarn #valsklarovconartist
                                                                                                                       Page created - June 27, 2019
                                #valsklarovscammer #sklarovscammer #InvestmentScam #SECScam
                                #ValSklarovCrook #ScamSchemes #ValSklarovDestroyer
                                #ValSklarovThief #LakeForestScam #beaware                                          People


                                                             SCAMGUARD.COM                                                               111 likes
                                                             Val Sklarov >> 1 complaint & reviews |
                                                             SCAMGUARD™
                                                                                                                   Related Pages
                                                        SeeWhile
                                                            more weof
                                                                   go Val
                                                                      aboutSklarov     on Facebook
                                                                            the daily business and
                                                             scheme of works, we do come across many
                                                             people we need to deal with to make…                              Boira Home
                                                                                                                               Home Decor
                                                   Log In                        or           Create New Account
                                                Like                   Comment                 Share



https://www.facebook.com/theValSklarov/                                                                                                                                     1/2
       Case 1:19-cv-03140-RM-KMT Document 1 Filed 11/05/19 USDC Colorado Page 17 of 17
8/21/2019                                                      Val Sklarov - Home | Facebook

                                                     See All
                                                                                                            Mixer Bboy Moneybags
                                                                                                            Video Creator
                              Photos

                                                                                                            BB. Marketing
                                                                                                            Grocery Store



                                                                                                            Travel Agent Near Me
                                                                                                            Travel Company



                                                                                                            Petslux Shop
                                                                                                            Pet Store

                                                                                                 See More


                                                                                               Pages    Public Figure       Val Sklarov




                                                                                                English (US) · Español · Português (Brasil) ·
                                                                                                Français (France) · Deutsch


                                                                                                Privacy · Terms · Advertising · Ad Choices      ·
                                                                                                Cookies · More
                                                                                                Facebook © 2019




                                                     See All



                                                   See More




                                             See more of Val Sklarov on Facebook


                                          Log In                   or            Create New Account




https://www.facebook.com/theValSklarov/                                                                                                             2/2
